DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “holding unit”, “first response calculation unit”, “second response calculation unit” and “model control unit” in claims 1-4 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “holding unit”, “first response calculation unit”, “second response calculation unit” and “model control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification 0030-0033 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Allowable Subject Matter

Claims 1-5 and 8-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Examiner’s Statement of Reason for Allowance
Claims 1 -11 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Mori et al. (USPGPUB 2017/0261950) discloses a plurality of control parameters used in control processing in a motor control device, where the setting support device includes: a test action instruction part, for changing at least one value among the plurality of control parameters, so as to enable the motor control device to actually control multiple test actions, or controlling multiple test actions by utilizing the simulation of a hypothetical model of the motor control device; a parameter adjustment part, for setting whether to make the second control parameters, except the first control parameters of which the values are changed in the test actions, Paunonen et al (USPGPUB 2014/0336788) discloses an operator tool is provided to assist an operator 
Claim 1,  a holding unit, holding impulse response information for calculation which is information on an impulse response relating to the predetermined device-side configuration; a first response calculation unit, calculating a time response of the predetermined device-side configuration to a predetermined input value by convolution processing using the impulse response information for calculation and the predetermined input value; a second response calculation unit, calculating a response of the simulation system to a command value input to the simulation system by using the time response of the predetermined device-side configuration calculated by the first response calculation unit; a performance index calculation unit, changing a model 
Claim 6, a first response calculation step of calculating a time response of a predetermined device-side configuration comprising the control object to a predetermined input value, by convolution processing using impulse response information for calculation which is information on an impulse response relating to the predetermined device-side configuration and the predetermined input value; a second response calculation step of, based on a simulation system comprising a predetermined feedback system having, as forward elements, a model control unit obtained by modeling one or more controllers comprised in the motor control device and a predetermined control block structure corresponding to the predetermined device-side configuration, calculating a response of the simulation system to a command value input to the simulation system, by using the time response of the predetermined device-side configuration calculated in the first response calculation step; a performance index calculation step of, by changing the model control parameter set in the model control unit and performing the calculations in the first response calculation step and the second response calculation step, calculating a correlation between a predetermined performance index representing a control characteristic of the control object by the 
Claim 7, a first response calculation step of calculating a time response of a predetermined device-side configuration comprising the control object to a predetermined input value, by convolution processing using impulse response information for calculation which is information on an impulse response relating to the predetermined device-side configuration and the predetermined input value; a second response calculation step of, based on a simulation system comprising a predetermined feedback system having, as forward elements, a model control unit obtained by modeling one or more controllers comprised in the motor control device and a predetermined control block structure corresponding to the predetermined device-side configuration, calculating a response of the simulation system to a command value input to the simulation system, by using the time response of the predetermined device-side configuration calculated in the first response calculation step; a performance index calculation step of, by changing the model control parameter set in the model control unit and performing the calculations in the first response calculation step and the second response calculation step, calculating a correlation between a predetermined performance index representing a control characteristic of the control object by the motor control device and the model control parameter based on a response result of the simulation system; and a parameter determination step of determining the device 
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119